Citation Nr: 1103956	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for idiopathic dilated 
congestive heart cardiomyopathy with hypertension.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder to include anxiety disorder secondary to idiopathic 
dilated congestive heart cardiomyopathy with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service with the Army National Guard from 1977 
to 2002, including a period of ACDUTRA from July 7, 2001 to July 
22, 2001 for annual training.  This claim arises from that period 
of annual training from July 7, 2001 to July 22, 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the claims on appeal.    

Regarding the issue of service connection for "an anxiety 
disorder," the Board has determined that the issue is more 
accurately characterized as a claim of service connection for all 
diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

In December 2008 and September 2009, the Board remanded this case 
to the RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.


FINDINGS OF FACT

1.  The appellant's idiopathic dilated congestive heart 
cardiomyopathy with hypertension first manifested in 1997 and is 
not shown to have been aggravated by any event during ACDUTRA in 
July 2001. 

2.  The appellant's respiratory disorder, primarily diagnosed as 
a symptom of the appellant's idiopathic dilated congestive heart 
cardiomyopathy first manifested in 1997 is not shown to have been 
aggravated by any event during ACDUTRA in July 2001. 

3.  The appellant's acquired psychiatric disorder, primarily 
diagnosed as an anxiety disorder, and major depression, first 
manifested subsequent to ACDUTRA in July 2001, is not shown to 
have been caused by or aggravated by any event during ACDUTRA in 
July 2001.


CONCLUSIONS OF LAW

1.   Service connection for idiopathic dilated congestive heart 
cardiomyopathy with hypertension is not warranted.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1131, 1137, 1153, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1(m), 3.6, 3.203, 3.303, 3.304 (2010). 

2.  Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 1153, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(m), 3.6, 3.203, 
3.303, 3.304 (2010). 

3.  Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 
1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(m), 3.6, 
3.203, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in February 2003, prior to the 
adjudication of the claims, and in additional letters in November 
2004 and March 2006, the RO notified the appellant of the 
information necessary to substantiate the claims on appeal, and 
of his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claim.   The letters also 
provided information regarding assigned ratings and effective 
dates.  Hence, the VCAA notice requirements have been satisfied.  
See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Criteria

In pertinent part, the appellant alleges that he suffers from a 
respiratory disorder incurred during a period of ACDUTRA with the 
ARNG from July 7 to 22, 2001.  He also alleges that his 
preexisting idiopathic dilated congestive heart cardiomyopathy 
with hypertension was aggravated by the respiratory disorder 
during the same period of ACDUTRA from July 7 to 22, 2001.  
Finally he alleges that as a result of the aggravation of his 
pre-existing cardiomyopathy he suffers from an anxiety disorder.

Veteran status is the first element required for a claim for 
disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000).  The term "veteran" means a person who served in the 
active military, naval, or air service and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes full- time 
duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 
101(21).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty or period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) 
and (24); 38 C.F.R. § 3.6(a) and (d)(2006).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 C.F.R. § 3.6(c)(1) (2006).

With respect to members of the ARNG, ACDUTRA means full-time duty 
under section 316, 502, 503, 505 of title 32, or the prior 
corresponding provisions of law. 38 U.S.C.A. § 101(22)(c).  
INACDUTRA includes duty (other than full-time duty) performed by 
a member of the National Guard of any State, under 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) 
who, when authorized or required by competent authority, assumes 
an obligation to perform ACDUTRA or INACDUTRA for training; and 
(2) who is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly from 
such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.

A service department finding that an injury occurred in the line 
of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by the 
VA. 38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 
28 (1993).

Service connection may be established for a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury or disease, 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).   Disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310.   

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic 
diseases, such as psychoses, if manifest to a compensable degree 
within one year after discharge from service.  See 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the claimant must be a veteran with 90 days 
of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not 
apply when a claimant, veteran or otherwise, has not been 
examined contemporaneous to entering a period of ACDUTRA.  Smith 
v. Shinseki, 24 Vet. App. 40, 45 (2010). The presumption 
pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the 
presumption of aggravation under 38 U.S.C.A. § 1153 do not apply 
to ACDUTRA or INACDUTRA service. Id.  See also Acciola v. Peake, 
22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of 
ACDUTRA, there must be some evidence that the appellant became 
disabled as a result of a disease or injury incurred or 
aggravated in the line of duty during the period of ACDUTRA.  
Smith, 24 Vet. App. at 47.  In the absence of such evidence, the 
period of ACDUTRA would not qualify as "active military, naval, 
or air service," and the appellant would not qualify as a 
"veteran" by virtue of ACDUTRA service alone. Id.

With respect to a claim for aggravation of a preexisting 
condition during ACDUTRA, the claimant must provide direct 
evidence both that a worsening of the condition occurred during 
the period of ACDUTRA and that the worsening was caused by the 
period of ACDUTRA.  Smith, 24 Vet. App. at 48.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record as 
every item of evidence does not have the same probative value.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3;  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Analysis-Service connection

The appellant asserts that the claimed disabilities were incurred 
in or aggravated during a period of annual training in July 2001.  
He asserts that he developed an upper respiratory tract infection 
(URI), which caused a permanent worsening of his pre-existing 
cardiomyopathy.  He has also asserts that as a result of his 
cardiomyopathy he was released from the ARNG and eventually lost 
his job thereby developing an anxiety disorder as a result of 
cardiomyopathy.

Service personnel records (SPRs) document that the appellant 
served in the ARNG from 1977 to 2002, including an initial period 
of ADT from January 1978 to April 1978, and had a period of 
ACDUTRA from July 7, 2001 to July 22, 2001.  

STRS reveal that on July 11, 2001 as the appellant readied to 
convoy to the Yakima Training Site in Washington State he began 
coughing and feeling hot.  He took some Nyquil which did not 
help.  He was taken to the Yakima Medical Center emergency room 
for treatment.  He complained of shortness of breath, tightness 
in the chest, disphoria, lightheadedness, numbness in the mouth, 
and dry cough.  It had been worse earlier during the day and 
gradually became better.  Appellant reported a history of cardiac 
disease which appeared to be a viral cardiomyopathy beginning 
approximately 4 years earlier.  There was little history 
available consisting of military physicals which did not reveal 
anything.  The diagnosis was possible acute bronchitis; 
cardiomyopathy; and, myocarditis by history.  Appellant was 
restricted to his barracks and instructed to follow up with a 
cardiologist on return from ACDUTRA.  

May 2002 Eliza Coffee Memorial (ECM) Hospital records reveal that 
the appellant was admitted with complaints of prolonged chest 
tightness and pressure.  It was noted that he had had recurring 
chest pains requiring multiple evaluations.  In November 1997 he 
had undergone a cardiac catherization at ECM which revealed 
cardiomyopathy and normal coronary arteries.  It was noted that 
he had been a heavy smoker for over 20 years. He gave up smoking 
but now chewed tobacco.  It was recommended that he stop all 
tobacco use.  The diagnosis was dilated cardiomyopathy with 
severe dystolic dysfunction.  The examiner opined that this was 
the same diagnosis as the appellant was given in November 1997.   

A September 2002 Social Security Administration determination 
awarded the appellant disability benefits from May 2002 for 
severe idiopathic congestive cardiomyopathy and congestive heart 
failure.  It noted that the appellant had a long history of 
cardiac impairment.  

A December 2002 letter from Rod T. McDonald, M.D., noted that he 
treated the appellant for lingering sinus and URT infections 
after he returned from ACDUTRA in July 2001.  He noted that the 
appellant initially developed cardiomyopathy in November 1997, 
which was medically treated.  In July 2001 while at a National 
Guard training camp in Yakima, Washington, he developed what was 
initially thought to be an URI (upper respiratory infection).  He 
became increasingly short of breath and was sent to a local 
hospital emergency room.  He was treated and restricted to his 
barracks with instructions to be seen by a cardiologist upon his 
return home.  In May 2002 an echocardiogram showed a decrease in 
ejection fraction to 42 percent.  He was referred to a 
cardiologist and an even lower ejection fraction of 25 percent 
was noted.  He subsequently stopped working because of severe 
dyspnea on exertion.  Dr. McDonald summarized by noting that the 
appellant functioned quite normally on medication since being 
diagnosed with cardiomyopathy in November 1997 until he suffered 
an URT infection during ARNG duty in July 2001.  The infection 
probably caused a worsening of his cardiomyopathy and in 
retrospect there was a component of congestive heart failure to 
explain the initial severe dyspnea which settled with rest.  When 
a detailed cardiac investigation was performed 10 months later 
his condition had dramatically deteriorated to the point that he 
was unable to work.  

In a September 2003 VA examination the claims file was reviewed.  
The examiner noted that July 16, 2001 medical records and an x-
ray revealed that the appellant had an enlarged heart.  The 
diagnosis was of a possible viral cardiomyopathy which had lasted 
more than 4 years.  He was also noted to have resolving sinusitis 
and chronic cardiomyopathy.  Appellant reported joining the ARNG 
in 1977 and being relieved of duty in 2002 because of his heart 
condition and other medical reasons.  He had been transferred in 
2001 to and Army hospital and told that he had heart failure and 
dilated heart.  He could not do his job and was unemployed 
because of shortness of breath and poor exercise capacity.  

The examiner noted that appellant had a heart condition of 
idiopathic dilated congestive cardiomyopathy noted in active 
service.  He has symptoms of congestive heart failure.  He has 
had no other lung condition other than that related to his heart 
failure.  He had hypertension which was well controlled. 

A mental disorders examiner noted the appellant had been forced 
to retire from the ARNG secondary to being diagnosed with 
cardiomyopathy.  He has since been placed on disability and has 
been dealing with difficulties with depression and anxiety. The 
appellant denied any psychiatric treatment or hospitalization in 
the past.  He reported that his symptoms of anxiety and 
depression began as a result of his no longer being able to be in 
the ARNG and of losing his job secondary to cardiomyopathy.  The 
diagnosis was an anxiety disorder, NOS and major depressive 
disorder.

A Social Security Administration Determination dated in September 
2002 awarded disability benefits from May 2002 as a result of 
cardiomyopathy and hypertension.  The determination noted a long 
history of cardiac impairment which began with congestive heart 
failure due to viral cardiomyopathy in 1997.  In a July 2002 
report from Dr. McDonald he noted recurrent episodes of 
congestive heart failure with chest pains and palpitations since 
1997.  

In a May 2010 VA examination, the claims file was reviewed and 
the examiner opined that it was less likely as not that the 
appellant's chronic obstructive pulmonary disease was due to or 
as a result of military service.  The record reveals that the 
appellant's only period of service in question was during July 
2001. The examiner noted that July 16, 2001 medical records and 
an x-ray revealed that the appellant had an enlarged heart.  The 
diagnosis was of a possible viral cardiomyopathy which had lasted 
more than 4 years.  He was also noted to have resolving sinusitis 
and chronic cardiomyopathy.  Appellant reported joining the ARNG 
in 1977 and being relieved of duty in 2002 because of his heart 
condition and other medical reasons.  He had been transferred in 
2001 to an Army hospital and told that he had heart failure and 
dilated heart.  He could not do his job and was unemployed 
because of shortness of breath and poor exercise capacity.  

The VA examiner opined that there was no evidence of permanent 
aggravation of the condition during military service beyond its 
natural course.  The examiner noted that the hypertensive 
cardiomyopathy claimed as hypertension and a respiratory disorder 
was less likely than not caused by or as a result of active duty 
which was from July 1 to 21, 2001.  

The opinion was supported by the May 2002 Eliza Coffee Memorial 
Hospital discharge summary noting appellant underwent a cardiac 
catherization in November 1997 revealing cardiomyopathy and 
normal coronary arteries.  The evaluation in May 2002 noted an 
ejection fraction of 25 percent.  The diagnosis was severe 
dilated congestive cardiomyopathy.  Within his 2 weeks of ACDUTRA 
he was treated for "sinusitis/bronchitis."  It was later noted 
that he had a history of enlarged heart.  He was seen by a 
cardiologist and placed on activity restrictions. The respiratory 
symptoms appeared to be symptoms of his cardiomyopathy.  
Nonetheless his ejection fraction in 1997 was 25 percent and 
remained 25 percent when re-evaluated in 2002.  Therefore, there 
is no evidence of an increase of his condition beyond its natural 
course during ACDUTRA.   

Overall, the appellant's STRs for the period of ACDUTRA in July 
2001 provide strong evidence against his claims as it reflects 
lay and medical evidence of a preexisting cardiomyopathy with 
respiratory symptoms as part of the underlying cardiomyopathy.  

Notably, the appellant was not provided a physical examination 
contemporaneous in time to his entrance into ACDUTRA in July 
2001.  Thus, the presumption of soundness under 38 U.S.C.A. § 
1111 does not apply.  Smith, 24 Vet. App. at 45.

Based on the accepted factual history, the record contains 
competent medical evidence that the appellant entered his period 
of ACDUTRA in July 2001 with a preexisting cardiomyopathy 
disorder.  In this respect, based upon examination and history 
provided by the appellant, a private examiner diagnosed the 
appellant with cardiomyopathy which preexisted service.  See 
Harris v. West, 203 F.3d 1347 (Fed.Cir. 2000) (contemporaneous 
medical evidence is not required for a competent medical opinion, 
and all that is required is for the medical examiner to use 
medically accepted and accurate evidence bearing on whether the 
service member was suffering from the disease or injury in 
question prior to induction). See also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (lay person is competent to report a 
contemporaneous diagnosis by a medical professional and describe 
symptoms which support a later diagnosis by a medical 
professional).

Regarding the December 2002 medical opinion from Dr. McDonald, 
the Board assigns very little probative value to it.  Dr. 
McDonald noted that the appellant suffered an URT infection 
(which symptoms settled with rest) during ARNG duty in July 2001.  
He opined that the URT infection probably caused a worsening of 
the cardiomyopathy which had first occurred in 1997.  He also 
noted that it was not until 10 months later that a detailed 
cardiac investigation discovered that the condition had 
dramatically deteriorated.  

The Board finds Dr. McDonald's opinion to be inconsistent with 
the appellant's treatment records or subsequent treatment 
records.  A medical diagnosis is only as credible as the history 
on which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can be 
no better than the facts alleged by the appellant."].  Apart from 
evidence that Dr. McDonald's assessment was made on the basis of 
primarily the appelant's account, the facts underlying the 
assessment is not substantiated by the record.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to reject a 
medical opinion solely on the basis that the medical opinion was 
based on a history given by the Veteran.).

When viewed against the background of the July 2001 ACDUTRA 
treatment records, the medical evidence of record does not 
establish that there is a nexus between the progression of the 
appellant's chronic cardiomyopathy and respiratory condition and 
his brief July 7 to 22, 2001 period of ACDUTRA.  Moreover, while 
a physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of the 
opinion.  Swann, 5 Vet. App. 229, 233 (1993)

The Board next finds that there is no competent evidence that the 
appellant's cardiomyopathy was aggravated by any event during his 
July 2001 ACDUTRA service.  The medical evaluation in service 
indicated that the appellant suffered a temporary exacerbation of 
cardiac symptoms.  

As held by the Court, temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, 
the appellant has failed to meet the evidentiary burden that his 
idiopathic dilated congestive heart cardiomyopathy with 
hypertension and respiratory disorder was both (1) worsened 
during his July 2001 ACDUTRA and (2) that such worsening was 
caused by this period of ACDUTRA.  Accordingly, the claim must be 
denied.

The Board has also considered the appellant's statements 
asserting a nexus between his currently-diagnosed cardiomyopathy 
with hypertension and respiratory disorders and his July 2001 
ACDUTRA.  As indicated above, the appellant's statements 
regarding the onset and course of his cardiomyopathy with 
hypertension and respiratory disorder are inconsistent and 
unreliable.  The Board finds greater probative value in the 
determination of the VA examiners that the appellant's 
cardiomyopathy with hypertension and respiratory disorder 
preexisted service and was not incurred in line of duty as they 
possess greater expertise and training to speak to the issue at 
hand.

Secondary service for an acquired psychiatric disorder

In a June 2010 VA mental disorders examinations the claims file 
was reviewed. The examiner opined that the appellant did not 
report significant anxiety symptoms during his examination.  
Therefore a relation between his anxiety disorder and service did 
not appear warranted.  He primarily reported mild to moderate 
depression symptoms.  The relationship between his depression and 
ACDUTRA was unable to be resolved without resorting to mere 
speculation.  

The appellant does not contend, and it is not shown, that he 
manifested any psychiatric symptoms during this brief period of 
ACDUTRA.  The available service treatment records (STRs) provide 
no evidence whatsoever that an acquired psychiatric was present 
or indicated.

Specifically regarding the issue of secondary service connection, 
appellant's service treatment records are negative for any 
acquired psychiatric disorders.  Appellant contends that his 
anxiety disorder is secondary to his to idiopathic dilated 
congestive heart cardiomyopathy with hypertension.  

In this case, there is no indication of an acquired psychiatric 
disorder to include anxiety disorder in appellant's service 
treatment records.  Second, as the appellant is not service 
connected for his cardiomyopathy with hypertension, service 
connection for an acquired psychiatric disorders to include 
anxiety disorder a on a secondary basis is not warranted.

Summary

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection for idiopathic dilated congestive heart cardiomyopathy 
with hypertension; a respiratory disorder; and, for an acquired 
psychiatric disorder described as anxiety disorder.  There is no 
reasonable doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b).  As such, the appeal is denied.


ORDER

Service connection for idiopathic dilated congestive heart 
cardiomyopathy with hypertension is denied.

Service connection for a respiratory disorder is denied.

Service connection for an anxiety disorder secondary to 
idiopathic dilated congestive heart cardiomyopathy with 
hypertension is denied.


____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


